Citation Nr: 0910237	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-07 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial rating for right ankle 
posterior tibial tendonitis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to 
October 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 0 percent disability rating 
for right ankle posterior tibial tendonitis, effective 
October 9, 2005.  

A December 2007 rating decision increased the rating for 
right ankle posterior tibial tendonitis, from 0 to 10 percent 
disabling, effective October 9, 2005.  However, as this grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

Since October 9, 2005, the Veteran's right ankle posterior 
tibial tendonitis has been manifested by no more than 
moderate limitation of motion of the ankle.  X-ray 
examination in November 2006 revealed no evidence of 
degenerative changes or malunion of the tibia and fibula.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for right ankle posterior tibial tendonitis have not been met 
since October 9, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5262, 5271 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's claim for a higher rating for right ankle 
posterior tibial tendonitis arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran does not have any VA or 
private treatment records relating to his right ankle 
disability, but the RO has obtained all relevant VA 
examinations.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2008).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2008) and 38 C.F.R. 
§ 4.45 (2008) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).    

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the ankle is considered a major joint.  
38 C.F.R. § 4.45 (2008).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  
Diagnostic Code 5010, used for rating traumatic arthritis, 
directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003, 5010.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 
5010.  In the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joints or two or 
more minor joint groups, will warrant a rating of 10 percent; 
in the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1.  

In this case, there is no x-ray evidence of arthritis in the 
right ankle, and the Veteran is already in receipt of a 10 
percent rating for his disability under a limitation of 
motion diagnostic code.  Therefore, the criteria listed under 
DC 5003 and DC 5010 cannot serve as a basis for an increased 
initial rating for the right ankle posterior tibial 
tendonitis.  38 C.F.R. § 4.14.  The Board will therefore 
discuss the applicability of the other regulatory criteria.   

The Veteran's right ankle posterior tibial tendonitis has 
been rated as 10 percent disabling under DC 5024, which 
contemplates tenosynovitis.  38 C.F.R. § 4.71a, DC 5024 
(2008).  Tenosynovitis is rated based upon limitation of 
motion of the affected joint.  Accordingly, DC 5271, which 
contemplates limitation of motion of the ankle, is 
applicable.  See 38 C.F.R. § 4.71a, DC 5271 (2008).  
Diagnostic Code 5262, which pertains to impairment of the 
tibia and fibula, is also applicable.  See 38 C.F.R. § 4.71a, 
DC 5262 (2008). 

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5270 (ankylosis of the ankle), 5272 
(ankylosis of the subastralgar or tarsal joint), 5273 
(malunion of the os calcis or astralgus), and 5274 
(astralgalectomy), are not applicable as on VA examination in 
August 2005 and November 2006 there was no evidence of 
ankylosis, malunion or astralgalectomy.  Accordingly, these 
diagnostic codes may not serve as the basis for an increased 
initial rating in this case.  

Diagnostic Code 5271 provides for a 10 percent rating where 
there is moderate limitation of motion of the ankle, and for 
a maximum 20 percent evaluation for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, DC 5271. 

Service treatment records show that the Veteran complained of 
right ankle pain in May 2003 and was treated for right lower 
leg muscle strain.  In an August 2004 service treatment 
record, the Veteran was treated for his right ankle after he 
injured it.  He had swelling and tenderness of the right 
ankle, but x-rays of the ankle were negative.  The final 
diagnosis was second degree ankle sprain.  The Veteran was 
assigned to light duty and treated with non-steroidal anti-
inflammatories, rest, ice, and elevation.  A September 2004 
treatment record shows that the Veteran lacked 10 degrees of 
dorsiflexion in the right ankle compared to the left ankle 
and suffered from continued pain and swelling.  An October 
2004 MRI revealed a partial thickness tear/longitudinal split 
of the right posterior tibial tendon with a small amount of 
fluid within the tendon sheath.  The records show that the 
Veteran declined surgical intervention but continued to 
receive intermittent treatment for his right ankle posterior 
tibial tendonitis during the remainder of his active service.  

At an August 2005 pre-discharge physical examination, the 
Veteran reported injuring his right ankle while playing 
basketball in August 2004.  He stated that his right ankle 
had been larger than normal and initially had limited range 
of motion.  He complained that his ankle was very painful if 
he bent it too far in a certain direction.  He reported 
constant symptoms but no incapacitation, treatment, or 
prosthetic implants.  He stated that it was very difficult 
and painful to walk up stairs or drive a car because his 
ankle could not bend enough to perform these tasks.  
Examination revealed no dorsiflexion, plantar flexion, 
inversion, or eversion deformity.  Range of motion testing of 
the right ankle was normal with no voiced complaints of pain.  
The ankle was not further limited by pain, fatigue, weakness, 
lack of endurance, incoordination, or ankylosis after 
repetitive use.  An x-ray of the right ankle was normal.  The 
diagnosis was status post multiple bilateral ankle strains, 
right worse than left with no current residuals.  

On VA examination in November 2006, the Veteran complained of 
daily pain in the right ankle mostly at the medial aspect 
that increased to a severe level of pain depending on use.  
He reported feeling ankle pain when driving because it was 
difficult to keep his ankle at the angle required for being 
on the gas pedal.  He also reported pain when running, 
standing or walking for 15 minutes, climbing or descending 
stairs, sitting unless his ankle was slightly plantar flexed, 
and repetitively bending the ankle.  He stated that he wore 
an elastic sleeve around the ankle at times.  He complained 
of daily flare-ups of pain that lasted about one hour.  He 
denied giving out of the ankle and stated that he did not 
take any medication for the ankle.  Examination revealed the 
Veteran to be ambulating with a brisk, coordinated gait 
without the appearance of pain or any assistive devices, 
braces, or wrapping of the ankle.  The ankles were 
symmetrical with no swelling.  There was tenderness to 
palpation of the right ankle posterior and inferior to the 
medial malleolus.  The Veteran had vertical alignment of the 
Achilles tendon with normal arches bilaterally.  Range of 
motion testing of the right ankle showed 15 degrees 
dorsiflexion, 45 degrees plantar flexion, 45 degrees 
adduction, 30 degrees abduction, 30 degrees inversion, and 15 
degrees eversion.  There was additional loss of motion based 
on pain, fatigability, weakness, lack of endurance, and 
incoordination of 5 degrees of dorsiflexion, 2 degrees of 
plantar flexion, 2 degrees of abduction, and 5 degrees of 
inversion.  The right ankle was painful to manipulation.  An 
x-ray of the right ankle was normal with no evidence for an 
acute fracture or dislocation.  The diagnosis was right ankle 
strain with normal x-ray.  

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  On each of 
the above examinations, the Veteran was found to have normal 
plantar flexion and only slight loss of dorsiflexion.  The 
Veteran's loss of dorsiflexion was 10 degrees in September 
2004 and 5 degrees in November 2006.  Since the Veteran only 
had slight loss of dorsiflexion and normal plantar flexion, 
his right ankle posterior tibial tendonitis was not 
characterized by marked loss of range of motion, and an 
increased initial rating under DC 5271 is not warranted.  

With regard to whether the Veteran is entitled to a rating 
higher than 10 percent under the provisions of DeLuca, the 
Board finds that he is not.  Because there is no clinical 
evidence of severely limited range of motion of the right 
ankle, and the Veteran has reported limitations with regard 
to the right ankle mainly in terms of climbing stairs, 
running, and driving, the Board finds that the level of 
disability associated with the right ankle cannot be found to 
be severe even when considering the effects of pain and 
repetitive motion on his right ankle.  Accordingly, the 
Veteran is not entitled to a rating in excess of 10 percent, 
considering factors outlined in DeLuca v. Brown, 8 Vet. App. 
202 (1995). 

Finally, the Board finds that the Veteran is not entitled to 
a rating in excess of 10 percent under the diagnostic 
criteria pertaining to impairment of the tibia and fibula.  
Diagnostic Code 5262 provides for a 10 percent rating where 
there is malunion of the tibia and fibula with slight knee or 
ankle disability.  A 20 percent rating is warranted where 
there is malunion of the tibia and fibula with moderate knee 
or ankle disability.  A 30 percent rating is warranted where 
there is malunion of the tibia and fibula with marked knee or 
ankle disability, and finally, a 40 percent evaluation is 
warranted where nonunion of the tibia and fibula is 
productive of loose motion requiring a knee brace.  38 C.F.R. 
§ 4.71a, DC 5262.  While the Board has determined that the 
Veteran has a moderate right ankle disability, x-rays of the 
right ankle have shown no evidence of malunion of the tibia 
and fibula.  Therefore, an increased initial rating of 20 
percent is not warranted under this diagnostic code.        

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right ankle posterior tibial tendonitis does 
not warrant an initial rating in excess of 10 percent 
disabling for all periods under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased initial rating for right ankle posterior tibial 
tendonitis, the appeal must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).     


ORDER

An initial rating in excess of 10 percent disabling for right 
ankle posterior tibial tendonitis is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


